Citation Nr: 1312942	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  12-10 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder and anxiety.

6.  Entitlement to service connection for a left foot disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

9.  Entitlement to service connection for a right ankle disability.

10.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left shoulder disability.

11.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Kenneth L. Lavan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2011 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned in July 2012.  A transcript of that hearing is of record.

Although the Veteran indicated in his July 2010 claim that he was specifically seeking service connection for PTSD, his representative contended during his July 2012 Board hearing that other psychiatric diagnoses should be considered in addition to PTSD.  Indeed, a review of the record reveals that the Veteran has been diagnosed with multiple psychiatric conditions, to include a major depressive disorder and anxiety.  

The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Pursuant to the holding of the Court in Clemons, the Board will expand the Veteran's service connection claim for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD, and the additional psychiatric conditions.  The Board observes, however, that while the claim of entitlement to service connection for PTSD was previously denied in a final July 2008 rating decision, these additional aspects of his acquired psychiatric disorder claim have not been previously adjudicated.  

Accordingly, the Board believes it prudent to bifurcate the Veteran's acquired psychiatric disorder claim in order to separately adjudicate the issue of whether new and material evidence has been received to reopen his claim for service connection to PTSD while ensuring that no prejudice results to the Veteran with respect to his claim for service connection for the additional psychiatric disabilities.  Therefore, entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder and anxiety, has been added as a separate claim for consideration (distinct for his claim to reopen his previously denied PTSD claim) as set forth on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back disability and associated radiculopathy, and entitlement to service connection for a left ankle disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2012 claim and July 2012 hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The following issues are addressed in the REMAND portion of the decision below: Entitlement to service connection for bilateral hearing loss, tinnitus, a right knee disability, and PTSD, all on their underlying merits; entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder and anxiety; entitlement to service connection for a left foot disability, a right knee disability, a left knee disability, including as secondary to a right knee disability, and a right ankle disability; entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left shoulder disability; and entitlement to a TDIU.  Accordingly, these issues are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied the Veteran's original claims of entitlement to service connection for bilateral hearing loss, tinnitus, a right foot disability, and PTSD.  He did not appeal that decision.  

2.  The evidence received since the July 2008 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, a right foot disability, and PTSD.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision that denied the Veteran's original claims of entitlement to service connection for bilateral hearing loss, tinnitus, a right foot disability, and PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

2.  Evidence received since the July 2008 rating decision is new and material and the claims of entitlement to service connection for bilateral hearing loss, tinnitus, a right foot disability, and PTSD are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, a right foot disability, and PTSD, and remands these claims for further evidentiary development.  Thus, a discussion of VA's duties to notify and assist is not necessary at this time.

The Veteran seeks to reopen his claims of entitlement to service connection for bilateral hearing loss, tinnitus, a right foot disability, and PTSD.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Therefore, irrespective of the RO's action in reopening the Veteran's right foot disability claim and to apparently decline to reopen his other previously denied claims, the Board must decide whether the Veteran has submitted new and material evidence to reopen each of the previously denied claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran was originally denied service connection for these claimed disabilities in a July 2008 rating decision.  His bilateral hearing loss and tinnitus claims were denied on the grounds that neither condition occurred in or was caused by his service.  His right foot disability was denied on the grounds that there was no evidence of a right foot disability at separation or treatment for the condition since his separation from service.  His PTSD claim was denied on the grounds that the evidence failed to show that he had a PTSD diagnosis or that he suffered a traumatic event during his service.  

The Veteran did not appeal the July 2008 rating decision.  Moreover, no additional evidence relevant to his bilateral hearing loss, tinnitus, right foot disability, or PTSD claim was physically or constructively associated with the claims file within one year of the July 2008 rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the July 2008 rating decision is final based on the evidence of record at the time of that decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

The Veteran filed a petition to reopen his previously denied service connection claims for bilateral hearing loss and tinnitus in April 2010.  He filed a petition to reopen his previously denied service connection claim for PTSD in July 2010.  He filed a petition to reopen his previously denied right foot disability claim in April 2011.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the July 2008 rating decision, the evidence of record largely only included the Veteran's service treatment records (STRs) and his VA treatment records dated from March 2005 to February 2008.

Relevant evidence obtained since the final July 2008 denial of his bilateral hearing loss, tinnitus, right foot disability, and PTSD claims includes the following:  Additional VA treatment records dated through October 2011, showing extensive VA mental health treatment, including an initial PTSD diagnosis made in February 2008, also showing treatment for right foot pain, including a July 2008 podiatric treatment report where he presented with a fractured 5th metatarsal, additionally showing complaints of tinnitus in December 2010, and finally showing an apparent hearing loss diagnosis during a January 2011 psychiatric consultation; a specific April 2010 VA audiological consultation, showing his complaints of ongoing tinnitus and hearing loss; an August 2010 VA audiological examination report, which although did not show hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385, showed ongoing complaints of tinnitus; a July 2010 statement in support of his PTSD claim; three statements dated between September and November 2010, referencing his claimed in-service traumatic events; a July 2011 VA examination report, which included examination of his right foot; a November 2011 statement from a resource coordinator at Morningside Safe Haven for Homeless Veterans, addressing the Veteran's mental illness diagnoses; a September 2012 statement from the Veteran's sister, P. A. M., recounting changes in the Veteran's personality due to his in-service experiences; and finally a transcript from the Veteran's Board hearing in July 2012, revealing his contentions that he was exposed to significant noise as part of his duties as a mechanic during service, that he first noticed hearing loss and tinnitus during service and that his tinnitus was now constant, also revealing his contention that he suffered from bruises and calluses to his right foot during service, and revealing his continuing contentions regarding his traumatic experiences during service and his continued mental health disabilities even in spite of overcoming his substance abuse problems.  

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's previously denied claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating these claims.  See Shade, 24 Vet. App. at 117-121.  At the time of the final July 2008 denial, the evidence of record did not contain an actual PTSD diagnosis, or the Veteran's clear contentions regarding his traumatic in-service experiences.  Additionally, the evidence did not contain his contentions that claimed tinnitus had increased in severity to become constant, thereby further affecting his hearing loss.  Nor did the prior evidence show a diagnosis for hearing loss.  Moreover, the prior evidence did not show actual treatment for a right foot disability or reveal the Veteran's clear contentions regarding the onset of his right foot problems during service.  

Most notably, the evidence received following the July 2008 rating decision provides additional, necessary evidence pertaining to current diagnoses for bilateral hearing loss, tinnitus, a right foot disability, and PTSD, and provided a reasonable basis for potentially relating these disabilities to his service.  Therefore, the Board concludes that the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, a right foot disability, and PTSD are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a right foot disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

The Veteran's remaining claims on appeal are those of entitlement to service connection for bilateral hearing loss, tinnitus, a right foot disability, and PTSD, all on their underlying merits, as well as entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a major depressive disorder and anxiety, entitlement to service connection for a left foot disability, a right knee disability, a left knee disability, including as secondary to a right knee disability, a right ankle disability, entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left shoulder disability, and entitlement to a TDIU.  

Unfortunately, a remand is required with respect to these claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that all necessary development is accomplished to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

At the outset, the Board notes that the record reveals that the Veteran has applied for disability benefits administered by the Social Security Administration (SSA).  During his March 2012 Board hearing, he indicated that the diagnoses considered for his SSA disability claim specifically included his effective mood disorder and other specified arthropathy and pain.  While a compact disc apparently containing a complete copy of his SSA records was received in September 2012, the Board notes that the disc is damaged beyond repair.  

Thus, noting the distinct possibility that his SSA records may contain evidence relevant to his service connection claims for PTSD, an acquired psychiatric disorder, a right ankle disability, right and left knee disabilities, and right and left foot disability, and his claim for compensation under 38 U.S.C.A. § 1151 for a left shoulder disability, the Board finds that these claims must be remanded in order to obtain another complete copy of his SSA records.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, a September 2012 letter from the Veteran's representative indicated that STRs, private medical records, and additional VA treatment records were being submitted.  After a review of the submitted evidence, however, it does not appear that physical copies of such records were received.  It is unclear, however, whether these records may have also been included on the compact disc with the Veteran's SSA records.  Thus, on remand, the Veteran's representative should be allowed another opportunity to submit this evidence.  

In addition to this identified evidence, specific development is also required with respect to the Veteran's remaining claims on appeal, as noted below.  

Addressing first his PTSD and acquired psychiatric disorder claims, the Veteran has reported multiple stressful events during his service to which he attributes the development of his PTSD/acquired psychiatric disorder.  He first contends that he was a witness to an accident where a two-and-a-half ton vehicle travelling in his motor convoy struck a German family that was pulling out of a driveway, after the brakes on the truck failed, and that the family's baby was killed in the accident.  He additionally contends that during another incident, the tent he was sleeping in caught fire and that he barely escaped with his life.  While apparently no one was injured in the incident, he reported during his July 2012 Board hearing that he thought a bomb had gone off at that time.  He has additionally contended that he was almost attacked by a wild boar at one time.  

During his Board hearing, the Veteran additionally testified that one of his fellow service members was injured after being pinned against the wall by a vehicle they were pushing into a garage for repairs.  He reported that he thought he had lost his friend.  He additionally testified that he was put on gate guard during his service with a bullet-proof vest, full gear, and live ammunition rounds, and that he was required to inspect cars coming to and exiting his building.  He indicated that they had received a bomb threat and that groups were protesting in the town while he was assigned to Warren Barracks.  He reported that he was afraid for his life, as there were reports of terrorist activities.  There were additionally reports of violent protests going on at that time.  

The Veteran further testified that he was assigned to inform a friend of his who had gotten into trouble after punching another service member that he was apparently being taken to jail, and that he felt depressed to see him being taken away in handcuffs.  He indicated that during his service, he was noted to be missing formation, that he slept a lot and had nightmares, and that he began drinking heavily.  He did not, however, receive psychiatric treatment during his service.

The Veteran additionally reported during his Board hearing that he began receiving mental health treatment in about 2002.  The Board observes that his VA treatment records reflect treatment for problems with depression beginning in at least January 2006.  Since that time, he has received fairly frequent mental health treatment.  His diagnoses have included a major depressive disorder, anxiety, and he was diagnosed with PTSD on at least one occasion during a primary care consultation in February 2008.  

To this point, it appears that no efforts have been made to verify the Veteran's alleged stressors.  The Board observes that specifically, the alleged stressors involving a tent fire, involving an accident which resulted in the death of a civilian child, and involving an injury to a fellow service member who was trapped between a vehicle and a wall are potentially verifiable as they may have required the filing of some sort of accident report, or in the case of the fatal injury to a civilian child, a police report.  Moreover, the alleged stressor accounts involving the death of the civilian child and the reported tent fire contain the minimum information required from the Veteran in order to attempt to verify these stressor; that is a stressor that can be documented, the location where the incident took place, the approximate date (within a two-month period) of the incident, and the unit of assignment at the time the stressful event occurred.  See M21-1, MR, Part IV, Subpart ii, Ch. 1, Sec. D, 14, f.  

Additionally, if the Veteran provides the minimum information required to attempt to verify the incident involving an injury to a fellow service member who was trapped between a vehicle and a wall, that incident also could potentially verified.  Therefore, on remand the RO should make all reasonable attempts to obtain all necessary information and subsequently verify whether these claimed stressors actually occurred, including through contacting the Defense Personnel Records Information System (DPRIS) contacting his units of assignment.  

Additionally, the Board observes that the Veteran has not yet been afforded a VA examination with respect to his mental health disability claims.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Although the evidence of record does not clearly show that the Veteran's mental health disabilities are related to his service, considering his clear contentions, and his current diagnoses, together with the low threshold of McLendon, the Board finds that irrespective of whether his alleged in-service stressors are specifically verified, the Veteran should be afforded a VA examination to obtain a medical opinion regarding the nature and etiology of his claimed mental health disabilities.  In this regard, the Board observes that the Veteran has testified as to experiencing symptoms of depression during his service and that he resultantly increased his alcohol consumption.  Additionally the Board finds his reports of being assigned gate duty and fearing for his life as a result of threatened terrorist activity would appear to be consistent with the places, types, and circumstances of his service.

With respect to the Veteran's hearing loss and tinnitus claims, the Board observes that the Veteran was afforded a VA audiological examination in August 2010, and although he was not shown to have hearing loss for VA purposes at that time, he has since contended that he has had increased severity of tinnitus (from intermittent to constant) and appears to imply that his hearing loss has resultantly increased in severity.  Additionally although the VA examiner noted that his tinnitus was not linked to an in-service episode, the Board observes that the Veteran has clearly contended that his work as a mechanic has caused his audiological disabilities.  Thus, again considering that the Veteran has credibly testified regarding his current tinnitus and his belief of an increased severity of hearing loss, the Board finds that he should be afforded a new VA audiological examination to determine the nature and etiology of any currently diagnosed bilateral hearing loss and his claimed tinnitus.  

Considering next the Veteran's multiple claimed orthopedic disabilities, the Board notes that a July 2011 VA examination evaluated his feet, his left knee and his right ankle ,and determined that diagnosed disabilities consisting of bilateral pes planus, a left knee strain, and a right ankle strain were not related to his service.  Additionally an August 2011 VA examination report indicated he did not have a current right ankle disability.  

With respect to pes planus, the VA examiner indicated that there was no evidence of pes planus during his service.  The Veteran has contended however, that while he was not certain when his pes planus was first diagnosed, he did experience pain in his feet during his service.  His STRs additionally show that he was noted to have a callus on the plantar surface of his left foot after complaining of foot pain in May 1985, and that he was noted to have twisted his left foot while jogging in January 1987.  The Veteran's representative also indicated during his Board hearing that he had received private treatment for flat feet, and that records of this treatment would be provided.  

Moreover, with respect to his right ankle claim, the VA examiner indicated that while he was noted to have twisted his ankle in service, his separation examination was negative for any ankle complaints.  A review of his October 1988 separation examination however, reveals that while no current complaints were documented, a prior ankle injury was noted.  It is unclear however, if the report referred to an October 1987 treatment report which diagnosed Achilles tendonitis, or treatment for a left ankle injury incurred while the Veteran was jogging.  Similarly, with respect to the Veteran's left knee disability, the VA examiner appears to strictly cite to a lack of evidence of left knee treatment since the Veteran's noted in-service complaints and treatment for severe left knee pain.  The Court held, however, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), that an examination is inadequate where the examiner does not comment on the Veteran's reports, but instead relies on an absence of medical records to provide a negative opinion.  Accordingly, the Board finds that after all available evidence has been gathered, the Veteran should be afforded a new VA examination with respect to these claims based on all the evidence of record.  

With respect to the Veteran's right knee disability specifically, the Veteran has attributed his right knee disability to two alleged in-service injuries:  first, he contends that when he injured his left ankle while jogging, he also fell and injured his knees; second, he additionally contends that he fell and injured his right knee when trying to perform repairs on a hydraulic line on a truck in the snow.  He contends that he has had right knee pain since that time.  He also has contended that his left knee disability has secondarily resulted in disability to his right knee.  

The Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed right knee disability.  Thus again, pursuant to the Court's holding in McLendon, the Board finds that the Veteran should also be afforded a VA examination to determine the nature and etiology of any current right knee disability.  

Turning now to the Veteran's claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left shoulder disability, the Board observes that the evidence of record appears to show that the Veteran had a preexisting left shoulder disability.  Therefore of primary importance in considering this claim is determining the level of severity of his left shoulder both immediately prior to and following his claimed left shoulder injury during compensated work therapy (CWT), and concurrently determining whether his left shoulder disability was permanently aggravated by his participation in a program.  See 38 C.F.R. § 3.361(b), (d) (2012).  

Two VA examination reports of record indicated that the Veteran's left shoulder disability was likely aggravated as a result of his participation in the CWT program.  In the first examination report, dated in August 2011, the VA examiner noted that the Veteran's left shoulder disability was only temporarily aggravated while he was performing duties associated with the CWT program.  The second opinion, dated in September 2011, inconsistently appears to conclude that the Veteran's left shoulder disability was aggravated beyond its natural progression by his claimed injury, but then notes that the there was no permanent aggravation to either his diagnosed acromioclavicular arthrosis, or his small rotator cuff tear.  The examiner then concluded that physical therapy resolved all of the Veteran's left shoulder complaints.  These findings are also inconsistent with the Veteran's testimony during his July 2012 Board hearing wherein he contended that he continued to experience left shoulder pain.  Based on this evidence, the Board finds that an additional opinion pertaining to whether injury to the Veteran's left shoulder during the CWT program permanently aggravated any preexisting left shoulder disability.  

Finally, with respect to the Veteran's TDIU claim, inasmuch as resolution of this claim will first depend on whether service connection is ultimately found to be warranted for any of his service connection claims on appeal, and if so, the disability rating assigned for each such disability, his TDIU claim is inextricably intertwined with his service connection claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, adjudication of this claim must be deferred until his remaining service connection claims on appeal can be finally adjudicated.

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his claimed disabilities, and records of his VA care, dated since October 2011 have not been associated with the claims file.  Additionally, during his Board hearing the Veteran reported receiving VA treatment for depression as early as 2002, however, VA treatment records prior to March 2005 are also absent from the record.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, on remand, all relevant private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  In this regard, the Board notes that the Veteran's representative reported that the Veteran's received private treatment for flat feet in November 2011.  These records have not yet been associated with the claims file.  

Where the Board has reopened the Veteran's PTSD, bilateral hearing loss, and tinnitus claims, concluding there is new and material evidence pertaining to these claims, whereas the RO evidently made a contrary finding in the February 2011 rating decision, on remand, the RO will have initial opportunity to readjudicate these claims on their underlying merits to avoid any possible prejudice to the Veteran in losing this initial level of review.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's VA treatment records from the Bay Pines VA Healthcare System, dated since October 2011, and dated prior to March 2005, to specifically include any treatment for depression dated in the year 2002.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

2.  After obtaining any necessary release forms, obtain a complete copy of the Veteran's private treatment records from the private healthcare provider that provided treatment for the Veteran's flat feet condition, as well as treatment records from any other identified providers that have provided treatment for any of his claimed disabilities on appeal.  All reasonable attempts should be made to obtain such records.  If any requested records cannot be obtained after reasonable efforts have been made, the Veteran must be notified of the attempts made, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

3.  Request that the Veteran provide additional information pertaining to his alleged stressor where a fellow service member was pinned between a wall and a vehicle, including the location where the incident took place, and the approximate date and his unit of assignment at the time the event occurred.  

4.  Thereafter, make all reasonable attempts to corroborate the alleged stressors where a civilian child was killed during an accident with a military vehicle, where his tent reportedly caught fire one night, and where his fellow service member was pinned between a wall and a vehicle.  These attempts should include contacting DPRIS, and each reported assigned unit and assigned post.  All attempts should be documented in the claims file.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include PTSD, a major depressive disorder, and anxiety.  

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's major depressive disorder, PTSD, anxiety, and/or any other currently diagnosed acquired psychiatric disorder had its clinical onset during his active service or is related to an in-service disease, event, or injury.  In providing this opinion, the examiner should specifically address the evidence in the Veteran's service treatment records where he reported having trouble sleeping and depression or excessive worry on his separation examination, as well as his reports of such symptoms.

Additionally, if a diagnosis of PTSD is made, the examiner should specify whether: (1) each alleged stressor found to be established by the evidence of record, including being afraid for his life when put on guard duty, that is sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of his in-service stressors sufficient to produce PTSD.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, please note that for purposes of his examination, the Board finds that the alleged stressor where he was placed on gate duty and feared for his life as a result of threatened terrorist activity is consistent with the places, types, and circumstances of his service.

6.  Schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss or tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should comment specifically on the Veteran's contended noise exposure due to his in-service responsibilities as a mechanic, and on the multiple in-service incidents where the Veteran was shown to have hearing problems due to cerumen impaction.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Schedule the Veteran for a VA orthopedic examination of his bilateral knees, bilateral feet, right ankle, and left shoulder.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all bilateral knee, bilateral foot, right ankle, and left shoulder disabilities, to include any strains, found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed knee, foot, or right ankle disability had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should address the complaints and findings noted in the service treatment records as well as the Veteran's lay statements regarding the onset and development of these disabilities.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability is proximately due to, the result of (caused by), or chronically aggravated (permanently made worse) by a diagnosed right knee disability.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not that any diagnosed left shoulder disability constituted a disability that was permanently aggravated (i.e., a permanent worsening of the underlying disease as distinguished from a mere temporary or intermittent flare-up of symptoms) as a result of the injury he incurred during the CWT program.  Here the examiner should specifically comment on the Veteran's contention that he still experiences left shoulder pain.

The examiner should finally provide an opinion with respect to whether the Veteran's claimed orthopedic disabilities, (i.e. of the bilateral knees, bilateral feet, or right ankle) individually, or in combination, render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.  Consideration must be given to the Veteran's level of education, and previous work experience; but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner should comment as to whether considering any diagnosed acquired psychiatric disorder(s), and/or any diagnosed bilateral hearing loss or tinnitus, together with his orthopedic disabilities, would change the opinion regarding the Veteran's employability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

8.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  Finally, readjudicate the Veteran's remaining claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


